DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10, 14-16, and 18-19 have been amended. Claims 1-20 have been examined.
Response to Arguments/Amendments
Applicant’s amendments have obviated the prior interpretation under 35 USC § 112(f), and the associated rejection under 35 USC § 112(b). The rejection has been withdrawn accordingly.
Applicant’s arguments, see pp. 8-9, filed 1/27/2022, with respect to the amended claim limitations have been fully considered and are persuasive.  The rejection under 35 USC § 102 of claims 1-10 and 12-15 and the rejection under 35 USC § 103 of claims 11 and 16-20, have been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ravi Mohan on 3/7/2022.
The application has been amended as follows: 

CLAIMS

	Please amend claims 1 and 6 as follows:

Claim 1: Please amend lines 2-5 as follows:

one or more web application servers comprising a microprocessor configured to receive user-specific target information from a client application for training a neural network on an integrated circuit;
one or more database servers comprising a microprocessor configured to:

Claim 6: Please amend lines 2-5 as follows:

one or more web application servers comprising a microprocessor configured to receive user-specific target information from a client application for training a neural network on an integrated circuit;
one or more database servers comprising a microprocessor configured to:

SPECIFICATION
Please amend paragraph [0048] of the specification as follows:

[0048] Referring now to FIG. 5, a system 500 for customizing neural networks on neuromorphic ICs is illustrated in accordance with some embodiments. FIG. 6 illustrates a user on a client machine 600 interfacing with a web application 650 coupled to the system 500 in accordance with some embodiments. As shown in FIGS. 5 and 6 and with reference to FIG. 1, the system 500 includes the cloud 130, which cloud 130 includes one or more servers such as one or more web servers 132, one or more web application servers 134, and one or more database servers 136, as well as one or more databases 138. The one or more servers are implemented using a microprocessor for operation with cloud 130. The one or more web servers 132 are configured to receive user-specific target information sent from the web application 650 for training a neural network, wherein the neural network is on a neuromorphic IC such as the neuromorphic IC 102, an analog chip, a digital signal processor ("DSP"), or some other platform. The one or more web servers 132 are configured to send the user-specific target information to the one or more web application servers 134, which are, in turn, configured to send the user-specific target information to the one or more database servers 136. 
 


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As noted above, Applicant’s argument is persuasive. While cited art of record Buibas teaches apps for training data, the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, wherein if a first user-specific target information includes background information which already exists in the one or more database servers as an existing target information the first user-specific target information is re-labeled as a background information.  These limitations are present in each of independent claims 1, 6, and 10.  The distinctions provided by the independent claims apply equally to all dependent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2015/0324686 by Julian et al. teaches distributed model learning using a central inference engine and labeled examples. See Figs. 9-10, ¶ 0080, and 0130.

U.S. Patent 10,083,006 to Feuz et al. See col. 13, lines 56-57, e.g. “a third label indicative of background noise (which may be ignored).”
U.S. Patent 7,215,663 by Radulovic. See col. 10, lines 52-55, e.g. “The frames within the packet are also labeled with their content data type, such as voice, DTMF tones, facsimile, background noise, digital data, modem, silence, or other data type. This labeling allows the end device to process the frames without further analysis. A conferencing server would ignore packets labeled as silence or background noise since there would be no need to add this data to a conference call.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/James D. Rutten/Primary Examiner, Art Unit 2121